Citation Nr: 1600173	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  15-09 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service-connection for residuals of a rib fracture.

2. Whether new and material evidence has been received to reopen a claim of service-connection for bronchitis.

3. Entitlement to service connection for a heart disability.

4. Entitlement to service connection for a kidney disability.

5. Entitlement to service connection for a psychiatric disability other than posttraumatic stress disorder (PTSD), to include major depression with psychotic features.

6. Entitlement to service connection for a left ankle disability.

7. Entitlement to service connection for a psychosis for the purpose of establishing eligibility to treatment under 38 U.S.C.A. § 1702.
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and spouse.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1958 to August 1961 with additional service in the Reserves.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).  The claims file is now in the jurisdiction of the Houston, Texas RO.  In August 2015, a videoconference hearing was held before the undersigned.  Due to problems with the electronic recording system, a transcript of the hearing could not be created.  A September 2015 letter informed the Veteran a transcript was unavailable, that he would be provided another hearing if he desired, and that if he did not respond within 30 days, the Board would assume he did not want another hearing.  He did not respond, and the Board will therefore proceed with adjudication.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009) the U.S. Court of Appeals for Veterans' Claims (Court) held that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description, reported symptoms, and other information of the record.  However, Clemons further held that where there is a final agency decision denying a claim based on a particular diagnosis, and subsequently a new and different psychiatric disability is submitted for VA's consideration, the new claim is distinct from that previously adjudicated and does not require reopening.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Here, an October 1997 Board decision denied service connection for PTSD based on a finding that there was no diagnosis of PTSD, and that major depression was diagnosed.  An unappealed June 2007 rating decision found that new and material evidence had not been received to reopen a claim of service connection for major depression with psychotic features.  However, because the AOJ had not previously adjudicated a claim of service connection for a psychiatric disability other than PTSD, the claim of service connection for a variously diagnosed psychiatric disability other than PTSD is for a disability distinct from that considered in the prior final Board decision, and requires de novo consideration.  The issue is characterized accordingly.  [As the issue is being remanded, the Veteran is not prejudiced by such approach.]

[The Veteran had also initiated an appeal of a denial of service connection for colon cancer.  However, his February 2015 substantive appeal expressly limited his appeal to the issues listed above.  Consequently, the matter of service connection for colon cancer is not before the Board.]

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

A January 2013 rating decision denied service connection for diabetes and peripheral neuropathy of the upper and lower extremities.  The Veteran initiated an appeal, and a SOC was issued in May 2013.  In January 2014 (more than a year after notice of the rating decision was mailed), he filed a VA Form 9 and asserted he had not received a copy of the May 2013 SOC.  In a separate statement received at the same time, he requested the matters be certified to the Board.  It does not appear that the RO responded to the request.  Accordingly, the matter of whether he timely filed a substantive appeal with the January 2013 rating decision has been raised but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)). 

The matters of service connection for bronchitis and residuals of a rib fracture on de novo review, a kidney disability, a psychiatric disability other than PTSD, and a left ankle disability are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1. An unappealed August 1975 rating decision denied the Veteran service connection for a rib fracture based essentially on a finding that it was not shown the Veteran had such a disability.

2. Evidence received since the August 1975 rating decision includes records showing a diagnosis of a deformity of the right upper rib cage due to trauma and raises a reasonable possibility of substantiating the claim.	

3. An unappealed August 1975 rating decision denied service connection for "colds with difficulty swallowing" based essentially on a finding that it was not shown the Veteran had a chronic disability manifested by such symptoms.

4. Evidence received since the August 1975 rating decision includes records showing diagnoses of a respiratory disability, including bronchitis, pneumonia, and chronic obstructive pulmonary disease (COPD) and raises a reasonable possibility of substantiating the claim.	

5. A chronic heart disability was not manifested in service; heart disease was not manifested in the first postservice year; and the Veteran's current heart disability is not shown to be related to his service/exposure to contaminated drinking water at Camp Lejeune therein.
6. The Veteran did not have the qualifying active duty wartime service required to establish service connection for a psychosis for the purpose of establishing basic eligibility for treatment under 38 U.S.C.A. § 1702.


CONCLUSIONS OF LAW

1. New and material evidence has been received, and the claim of service connection for residuals of a rib fracture may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2. New and material evidence has been received, and the claim of service connection for bronchitis may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3. Service connection for a heart disability is not warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

4. A threshold legal requirement for eligibility is not met, and service connection for a psychosis for treatment purposes is not warranted.  38 U.S.C.A. §§ 1702, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)
	
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Because this decision reopens the claims of service connection for a rib fracture and bronchitis, there is no need to discuss the impact of the VCAA on these issues, as any VCAA-related omission is harmless.

The Veteran was advised of VA's duties to notify and assist in the development of his claims of service connection for a heart disability and mental health condition prior to the initial adjudication of the claim.  A May 2010 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  He was also advised of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  A January 2015 SOC explained what was necessary to establish service connection for a psychosis for the purpose of eligibility for treatment under 38 U.S.C.A. § 1702 and readjudicated the matter.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  As will be discussed further below, in multiple statements and at the August 2015 Board hearing, the Veteran reported he had a psychosis diagnosed by VA treatment providers in 1963, i.e., within two years following his separation from service.  Records pertaining to any such diagnosis are not associated with the Veteran's record; however, the Board finds that a remand for a search for such records is not necessary, as they were previously sought in connection with a claim of service connection for PTSD, and an October 1997 Board decision found that they are unavailable, and there is no indication or allegation that they have since become available.  Regardless, as the law is dispositive in the matter of service connection for a psychosis for treatment purposes (because the Veteran did not have qualifying active duty wartime service) seeking those records with respect to that claim would be pointless.  The RO did not arrange for a VA examination/opinion with regard to the claim of service connection for a heart disability.  Absent any competent (medical) evidence suggesting that such disability might be related to his service and conceded exposure to contaminated water therein, an examination to secure a medical nexus opinion is not necessary, as even the low threshold standard (as to when an examination is needed) endorsed by the U.S. Court of Appeals for Veterans Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4) .  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any evidence that remains outstanding.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  The testimony elicited and presented during the August 2015 Board videoconference hearing focused on what is necessary to substantiate the matters on appeal.  There is no allegation of a deficiency in the conduct of the hearing.  VA's duty to assist as to the matters addressed on the merits is met.

Legal Criteria, Factual Background, and Analysis

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to each claim.

Claims to Reopen

An unappealed August 1975 rating decision denied the Veteran service connection for a rib fracture and "colds with difficulty swallowing" based essentially on findings that it was not shown the Veteran had such disabilities.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.
	
"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The evidence of record in August 1975 consisted of the Veteran's service treatment records (STRs), April 1975 private hospital records, July 1975 VA hospital records, and statements from the Veteran attributing fractured ribs and throat trouble with difficulty swallowing to his service.  Evidence received since the August 1975 rating decision (not of record at the time of that decision and therefore new) includes VA treatment records and the Veteran's hearing testimony.

An October 2001 VA treatment record notes the Veteran complained of a cough, runny nose, and chest congestion.  Rhinitis bronchitis was diagnosed.  A May 2010 VA mental health consultation record notes the Veteran reported he injured his rib playing football on active duty.  He also reported he caught colds.  The VA treatment provider noted he had asthma and then COPD.  A June 2010 note indicates he complained of chest pain.  A chest X-ray found a right upper rib cage deformity due to an old, healed trauma.  A May 2014 VA treatment record notes he sought treatment for chest pain/bronchitis/pneumonia.

At the August 2015 Board hearing, the Veteran testified a VA treatment provider informed his current respiratory disability(ies), including COPD could be related to his complaints of cold-like symptoms in service.

As the June 2010 X-ray showed a deformity of the right upper rib cage, due to an old, healed trauma and the Veteran's testimony tends to relate a rib dib deformity to an injury in service, the Board finds that the new evidence received relates to an unestablished fact necessary to substantiate the claim of service connection for a rib fracture (and residuals thereof), and raises a reasonable possibility of substantiating such claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Consequently, the additional evidence received is both new and material and warrants reopening of the claim of service connection for a rib fracture and the residuals thereof.

As the October 2001 VA treatment record showed a diagnosis of bronchitis, and subsequent records show diagnoses of COPD and pneumonia and the Veteran's testimony tends to relate a respiratory disability to complaints of cold-like symptoms in service, the Board finds that the new evidence received relates to an unestablished fact necessary to substantiate the claim of service connection for bronchitis, and raises a reasonable possibility of substantiating such claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Consequently, the additional evidence received is both new and material and warrants reopening of the claim of service connection for bronchitis.

De novo review of the claims is addressed in the remand below.

Service connection

Heart disability

The Veteran contends he has a heart disability due to exposure to contaminated drinking water at Camp Lejeune.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be evidence of: a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the disease or injury in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (to include heart disease) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for heart disease).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs).  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (last updated January 28, 2013).  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011) (citing the National Academy of Sciences ' National Research Council (NRC)'s report, "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects.")  Until scientific evidence shows otherwise, it will be assumed by VA that any given Veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  Id., at p. 6.  Fourteen diseases have been placed into the category of limited/suggestive evidence of an association with the contaminating water-supply system at Camp Lejeune.  These fourteen diseases are: esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's service personnel records show he served at Camp Lejeune from October 1958 to March 1959.  Accordingly, his exposure to contaminated drinking water therein is conceded.  

The veteran's STRs are silent for complaints, treatment, or diagnosis of a heart disability.  On July 1961 separation examination, his heart and vascular system were normal on clinical evaluation.  

Private hospital treatment records show the Veteran had coronary insufficiency and myocardial irritability diagnosed in April 1975.  A June 2001 VA treatment record notes he had a history of coronary artery disease (CAD) and that he indicated it was diagnosed 15 years earlier.

VA treatment records show congestive heart failure (CHF) was diagnosed in September 2004.

In an August 2006 claim for non-service connected pension, the Veteran reported he had experienced a heart condition since 1960.

In a December 2010 statement, the Veteran contended his heart disability was caused by exposure to contaminated water at Camp Lejeune between 1957 and 1958.  

It is not in dispute that the Veteran has a current heart disability, as private and VA treatment records show CAD and CHF have been diagnosed.  

There is no evidence that a heart disability, to include CAD and CHF, was manifested in the first postservice year; the initial postservice record of heart-related complaints is dated in April 1975, nearly 15 years after service.  Consequently, service connection for a heart disability, to include CAD and CHF, on the basis that such disability became manifest in service and persisted or on a presumptive basis (for heart disease as chronic disease under 38 U.S.C.A. § 1112, 1137) is not warranted.

To the extent that the Veteran attempts to support his claim of service connection for a heart disability by his more recent accounts of continuity of symptoms since service, the Board finds such accounts to be self-serving, inconsistent with the contemporaneous clinical data (outlined above), and not credible.  See Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).

What remains then is the question of whether, in the absence of a showing of onset in service and continuity since, the Veteran's heart disability, to include CAD and CHF, may somehow otherwise be related to his remote service.  However, there is nothing in the postservice records that relates his heart disability to his service.  Notably, heart diseases, to include CAD and CHF, are not among the fourteen diseases that have been placed into the category of limited/suggestive evidence of an association with the contaminating water-supply system at Camp Lejeune by the NRC.  Accordingly, he is not entitled to service connection on a direct basis.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Whether there is a nexus between a current heart disability and service or complaints therein, absent evidence of continuity, is a medical question that requires medical expertise.  Accordingly, the Veteran's own expressions of belief that his current heart disability, to include CAD and CHF, is related to his exposure to contaminated water at Camp Lejeune lack any significant probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

In sum, the competent evidence does not establish that the Veteran's heart disability, to include CAD and CHF, was incurred or aggravated during, or is otherwise related to, his military service.  Hence, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim of service connection for a heart disability must be denied.

Eligibility for Treatment for Psychosis under 38 U.S.C.A. § 1702

For the purpose of eligibility for VA treatment, any Veteran of World War II, the Korean conflict, the Vietnam era, or the Persian Gulf War who developed an active psychosis (1) within two years after discharge or release from the active military, naval, or air service, and (2) before July 26, 1949, in the case of a Veteran of World War II, before February 1, 1957, in the case of a Veteran of the Korean conflict, before May 8, 1977, in the case of a Vietnam era Veteran, or before the end of the two-year period beginning on the last day of the Persian Gulf War, in the case of a Veteran of the Persian Gulf War, shall be deemed to have incurred such disability in the active military, naval, or air service.  38 U.S.C.A. § 1702 .

As previously noted, the Veteran asserts psychosis was diagnosed in 1963, within two years following his separation from active duty.  However, he served on active duty from January 1958 to August 1961, and is not shown to have had a qualifying period of wartime service as specified in the statute under which the benefit is sought.  Accordingly, the law is dispositive, and the appeal in this matter must be denied for lack of legal entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal to reopen a claim of service connection for residuals of a rib fracture is granted.

The appeal to reopen a claim of service connection for bronchitis is granted.

Service connection for a heart disability is denied.

Service connection for a psychosis for the purpose of establishing eligibility for treatment under 38 U.S.C.A. § 1702 is denied.


REMAND

The Board finds that further development of the record is needed for a proper adjudication of the remaining matters.  The Veteran has not been afforded VA nexus examinations with respect to the reopened claims of service connection for residuals of a rib fracture and bronchitis.  His STRs show he complained of rib pain and cold-related symptoms.  A January 1959 STR notes he had a cold.  An April 1959 STR notes he complained of a sore throat.  In December 1959, he complained of rib pain after being kicked in the side while playing football.  An X-ray did not show any rib fractures.  A probable costochondral junction tear was diagnosed.  A May 1961 STR notes he complained of vomiting, headaches, and a stuffy nose.  In light of the complaints noted in service and the current diagnoses of a respiratory disability, including bronchitis, pneumonia, and COPD, and residuals of an old rib injury, examinations to ascertain the etiology of such disabilities are necessary.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran maintains that he has a kidney disability caused by exposure to contaminated water while stationed at Camp Lejeune.  In a May 2013 opinion, a VA examiner opined the Veteran's chronic kidney disorder is less likely than not the result of contaminated water exposures.  He explained that the Veteran did not have a kidney disorder during service, was exposed to Camp Lejeune water for only less than six months, and did not have any evidence of chronic kidney disease for more than 30 years after service.  However, he also noted a February 2013 test showed a normal creatinine level and appeared to question whether the Veteran in fact had a chronic kidney disorder.  VA treatment records show acute-on-chronic renal failure and chronic kidney disease have since been diagnosed.  Accordingly, there is conflicting evidence regarding the nature of the Veteran's kidney disability and its etiology, and another examination to address those questions is necessary.

Alternative theories of entitlement to service connection for a variously diagnosed psychiatric disability other than PTSD, to include major depression with psychotic features, have been raised.  The Veteran alleges such disability was caused by exposure to contaminated water while stationed at Camp Lejeune and/or stressor events in service.  On September 1994 VA PTSD examination, major depression with psychotic features was diagnosed; the examiner did not opine as to the etiology.  In a March 1995 substantive appeal, he reported he was falsely accused of theft and placed in the brig for at least 30 days and asserted such discrimination caused depression.  [The Veteran's service personnel records appear to indicate he was confined to the brig in February 1961.]  In August 2006, he reported he was discriminated against while on active duty for being black, and that such treatment caused his depression/mental disorder.  In a March 2007 VA emotional/behavioral assessment report, a VA treatment provider noted the Veteran reported having difficulty adjusting to segregation in service.  Major depression was diagnosed.  In a May 2013 opinion, a VA examiner opined the Veteran's major depression with psychotic features is less likely than not the result of contaminated water while stationed at Camp Lejeune.  VA treatment records show schizoaffective disorder has also since been diagnosed.  The Board finds the May 2013 opinion is incomplete (and inadequate) because the examiner did not address whether the Veteran's variously diagnosed psychiatric disability other than PTSD was caused and/or aggravated by his reported stressors in service.  Accordingly, another examination to secure a fully adequate medical advisory opinion is necessary.  

Additional development is also necessary to properly address the appeal seeking service connection for a left ankle disability.  The Veteran alleges such disability was manifested during a period of active duty for training (ACDUTRA) and has persisted since.  Specifically, in a February 2011 statement, he reported he broke his ankle after falling down a ladder aboard the USS Enterprise during a period of ACDUTRA between 1961 and 1962.  At the Board hearing, he reported the injury occurred during the summer of 1962.  His service personnel records appear to show he participated in annual field training in August and September 1962.  While he may not recall the specific month of the reported injury (understandable, since the events occurred more than 50 years ago), information available should nonetheless make it possible to seek verification of the alleged injury.  
A January 2014 inquiry indicates the Veteran receives Social Security Administration (SSA) benefits (but did not specify whether the award was based on age or disability).  Medical records considered in connection with an SSA disability determination are constructively of record and must be secured.  

The case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ascertain whether the Veteran's SSA benefits are age/retirement or disability-related and, if the latter, obtain from SSA copies of their decision awarding him SSA disability benefits and the record upon which the award was based.  If such records are unavailable, the reason for their unavailability must be explained for the record.

2. The AOJ should secure for association with the record updated records of all VA treatment the Veteran has received for the disabilities on appeal from May 2014 to the present (to specifically include treatment at the Houston, Texas VA Medical Center).  If any such records are unavailable, the reason for their unavailability must be explained for the record, and the Veteran should be so advised.

3. The AOJ should arrange for the Veteran to be examined by an appropriate VA nephrologist to determine the nature and likely etiology of his kidney disability(ies).  The examiner should obtain a history from the Veteran, review his entire VA record (to specifically include this remand, his STRs, and his postservice treatment records), and provide opinions that respond to the following:
(a) Please identify (by diagnosis) each kidney disability found.  Specifically, does the Veteran have renal toxicity?

(b) What is the most likely etiology for each kidney disability diagnosed?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability arose during (was first manifested in, or is otherwise etiologically related to) his active duty service, to include his conceded exposure to contaminated drinking water at Camp Lejeune therein?

If it is determined that a kidney disability is unrelated to the Veteran's service, the examiner should identify the etiological factor(s) considered more likely.

The examiner must explain the rationale for all opinions, to include comment on the opinion already in the record in the matter noted above, expressing agreement or disagreement with it and explaining the rationale of the agreement or disagreement, and considering the findings of the NRC's 2009 report ("Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects").  

4. The AOJ should arrange for the Veteran to be examined by an appropriate VA psychologist or psychiatrist to determine the nature and likely etiology of his psychiatric disability, and specifically whether he has an acquired psychiatric disability other than PTSD related to his service.  The examiner should obtain a history from the Veteran, review his entire VA record (to specifically include this remand, his STRs, and his postservice treatment records), and provide opinions that respond to the following:

(a) Identify (by diagnosis) each psychiatric disability other than PTSD found.

(b) Identify the likely etiology for each psychiatric disability other than PTSD diagnosed.  Specifically, is it at least as likely as not (a 50 % or better probability) that such is related to the Veteran's military service (was first manifested in, or is otherwise etiologically related to), to include his reports of being discriminated against therein? 

If it is determined that a psychiatric disability other than PTSD is unrelated to the Veteran's service, the examiner should identify the etiological factor(s) considered more likely.

5. The AOJ should arrange for exhaustive development to verify the Veteran's accounts of falling down a ladder aboard the USS Enterprise during a period of ACDUTRA between 1961 and 1962 and breaking his left ankle.  The Veteran should be asked to provide his best recollections of the events.  His accounts should be reconciled with service personnel records showing the dates of his ACDUTRA and time aboard the USS Enterprise, and corroboration should be sought in ship's logs (if the information the Veteran provides is insufficient to limit the scope of the ship's logs search to a 2-month time frame, the verification should be sought in two separate requests).  The AOJ should then make a formal finding of fact for the record regarding whether his left ankle injury aboard the USS Enterprise is indeed corroborated.

6. After the above development is completed, the AOJ should arrange for any further development suggested (e.g., arranging for a medical examination/or medical opinion if such is necessary to determine the nature and likely etiology of the claimed left ankle disability).

7. The AOJ should arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of any rib disability.  The examiner should obtain a history from the Veteran, review his entire VA record (to specifically include this remand, his STRs, and his postservice treatment records), and provide opinions that respond to the following:

(a) Please identify (by diagnosis) each rib disability found, to include deformity of the right upper rib cage due to an old, healed trauma.  

(b) What is the most likely etiology for each rib disability diagnosed?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability arose during (was first manifested in, or is otherwise etiologically related to) his active duty service, to include the complaint of rib pain therein?

If a rib disability diagnosed is determined to be unrelated to the Veteran's service, the examiner should identify the etiological factor(s) considered more likely.

The examiner must explain the rationale for all opinions to include comment on the complaint of rib pain while in service (in December 1959). 

8. The AOJ should also arrange for the Veteran to be examined by a pulmonologist to determine the nature and likely etiology of any respiratory disability.  The examiner should elicit a history from the Veteran, review his entire VA record (to specifically include this remand, his STRs, and his postservice treatment records), and provide opinions that respond to the following:

(a) Please identify (by diagnosis) any/each respiratory disability found, to include bronchitis, pneumonia, and COPD.  

(b) What is the most likely etiology for each respiratory disability diagnosed?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability arose during (was first manifested in, or is otherwise etiologically related to) his active duty service, to include the cold-related complaints therein?

If it is determined that a respiratory disability is unrelated to the Veteran's service, the examiner should identify the etiological factor(s) considered more likely.

The examiner must explain the rationale for all opinions to include comment on the complaints of cold-related symptoms in service and the Veteran's assertion that his VA treatment provider informed him his COPD could be related to those complaints. 

8. The AOJ should then review the entire record and readjudicate the claims remaining on appeal.  If any remains denied, the AOJ should issue an appropriate SSOC, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


